Citation Nr: 9908065	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  94-44 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether the veteran's disability compensation benefits 
were properly discontinued for the period from December 1, 
1992 to April 22, 1993.

2.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $8,131.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father




ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to November 
1980.  This appeal arises from a February 1994 determination 
by the Buffalo, New York RO to discontinue the veteran's 
benefits for the period from December 1, 1992 to April 22, 
1993, due to 38 C.F.R. § 3.557.  A notice of disagreement was 
received in March 1994.  A statement of the case was issued 
in September 1994, and a substantive appeal was received in 
October 1994.

A May 1994 decision of the Committee on Waivers and 
Compromises of the Buffalo, New York Regional Office (RO), 
denied the veteran's request for waiver of recovery of an 
overpayment of compensation benefits in the amount of $8,131.  
A notice of disagreement was received in August 1994.


REMAND

Under 38 U.S.C.A. § 5503(b) and 38 C.F.R. § 3.557, when an 
incompetent veteran is hospitalized or institutionalized by 
the United States, and does not have any dependents and his 
estate equals or exceeds $1,500, VA compensation benefits are 
terminated until the estate is reduced to $500.  In the case 
at hand, a February 1994 award action retroactively 
terminated the veteran's compensation benefits from December 
1, 1992 to April 22, 1993 on the basis that he was rated 
incompetent by VA, had neither spouse nor child, was 
hospitalized at a VA facility, and had an estate which 
exceeded $1,500.  Because the veteran had been paid $8,131 in 
VA 

disability compensation benefits for the period from December 
1, 1992 to April 22, 1993, an overpayment of $8,131 was 
created.

The veteran and his representative contend, in essence, that 
the creation of the debt of $8,131 was the result of VA 
administrative error.  Sole administrative error connotes 
that the appellant neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
appellant's actions nor her failure to act must have 
contributed to payment pursuant to the erroneous award.  38 
U.S.C.A. § 5112(b)(9)(10) (West 1991); 38 C.F.R. 
§ 3.500(b)(2) (1998).  The veteran asserts that he was never 
advised that he would be ineligible to receive VA 
compensation benefits if his estate equaled or exceeded 
$1,500 while he was hospitalized at VA expense.  The veteran 
further asserts that while VA was aware as early as December 
1992 that his estate exceeded $1,500.00 during a period of 
hospitalization, VA did not propose to terminate his benefits 
until October 1993.

The Board notes that the RO has not addressed the issue of 
administrative error, nor did the September 1994 statement of 
the case contain the laws and regulations concerning 
administrative error.

In addition, review of the claims folder shows that the 
Committee on Waivers and Compromises of the Buffalo, New York 
Regional Office (RO) denied the veteran's request for waiver 
of recovery of an overpayment of compensation benefits in the 
amount of $8,131 in May 1994.  The Board notes that a notice 
of disagreement to this action was received in August 1994; 
however, no statement of the case regarding that issue has 
been issued.  The United States Court of Appeals for Veterans 
Claims has held that the RO's failure to issue a statement of 
the case is a procedural defect requiring Remand.  Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).  Further, 38 C.F.R. 
§ 19.9 (1998) provides for the Board's Remand for correction 
of a procedural defect.  See also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
Therefore, the RO should furnish the veteran with a statement 
of the case concerning that issue.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The claim of whether the overpayment 
in question was properly created for the 
period from December 1, 1992 to April 22, 
1993 should be reviewed by the RO to 
include a determination as to whether the 
overpayment of benefits was the result of 
sole VA error.  If the decision remains 
adverse to the veteran, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

2.  The RO should furnish the veteran and 
his accredited representative with a 
statement of the case concerning the 
issue of entitlement to waiver of 
recovery of an overpayment of 
compensation benefits in the amount of 
$8,131.  If, and only if, a timely 
substantive appeal is filed, that issue 
should be certified to the Board for 
appellate consideration. 

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 5 -


